                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DR. MELVIN G. PERRY, JR.,        §
     Plaintiff,                  §
                                 §
                                 §
v.                               §                    CIVIL ACTION NO. 5:18-CV-00404-XR
                                 §
PEDIATRIC INPATIENT CRITICAL §
CARE SERVICES, P.A., and VHS SAN §
ANTONIO PARTNERS, LLC d/b/a      §
NORTH CENTRAL BAPTIST            §
HOSPITAL                         §
     Defendant.                  §


     DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A.’S
                     DESIGNATION OF EXPERTS


       PURSUANT to the Court’s Scheduling Order entered on July 20, 2018 [Doc. No. 15],
Defendant Pediatric Inpatient Critical Care Services, P.A. (“PICCS”) files its designation of expert
witnesses:


   A. RETAINED EXPERT
               Defendant PICCS has not retained any experts in the instant matter. Defendant
       PICCS reserves the right to cross any expert designated by the other parties in this case.
       Defendant PICCS reserves the right to use testimony and/or records or reports of any expert
       witness who has been designated or identified as an expert witness by any party in this
       lawsuit. Defendant also reserves the right to supplement or amend this designation as may
       be necessary as the discovery period continues.


   B. NON-RETAINED EXPERTS
       Angella H. Myers, Sharon S. Gilmore, and Janice S. Parker
       The Myers Law Group, LLP

             DEFENDANT PEDIATRIC INTENSIVE CRITICAL CARE, P.A.’S EXPERT DESIGNATION

                                             Page 1 of 4
  8144 Walnut Hill Lane, Suite 390
  Dallas, Texas 75231
  (972) 781-2400


          Ms. Myers, Ms. Gilmore, and/or Ms. Parker will testify as to the reasonableness
  and necessity of the attorney’s fees incurred in this matter. Ms. Myers, Ms. Gilmore, and/or
  Ms. Parker will testify to the number of hours worked on the file, the fees, expenses and
  costs incurred; familiarity with the issues in this case, as well as their education, training,
  and expertise in the field of law. Moreover, Ms. Myers, Ms. Gilmore, and/or Ms. Parker
  will testify in rebuttal to any testimony or evidence Plaintiff may offer on the subject of
  Plaintiff’s attorney’s fees.   Copies of their resumes are available upon request. More
  information about the attorneys can be found at The Myers Law Group, LLP website:
  http://www.themyerslawgroup.com.


C. CROSS-DESIGNATION OF PLAINTIFF’S EXPERTS
          On December 11, 2018, the Court permitted to file a motion for leave if Plaintiff
  determined at a later time that experts might be warranted. See Docket Text. Should
  Plaintiff’s motion for leave be granted, Defendant PICCS further reserve the right
  through cross-examination or deposition, to call any expert witness identified by
  Plaintiff.


D. RESERVATION OF RIGHTS
          Defendant PICCS reserves the right to cross any expert designated by the other
  parties in this case.
          Defendant PICCS further reserves the right to call all employees and custodians
  of business records to testify or to offer into evidence deposition testimony regarding
  their business records should Plaintiff makes such designation.
          Defendant PICCS reserves the right to withdraw the designation of any expert
  witness and to aver that such previously designated expert will not be called as an



        DEFENDANT PEDIATRIC INTENSIVE CRITICAL CARE, P.A.’S EXPERT DESIGNATION

                                        Page 2 of 4
expert witness at trial and to re-designate same as a consulting expert, who cannot be
called by opposing counsel.
       Defendant PICCS reserves the right to call undesignated expert witnesses in
rebuttal, whose identified and testimony cannot reasonably be foreseen until the other
Parties have presented their evidence at trial.
       Defendant reserves the right to elicit any expert testimony and/or lay opinion
testimony that would assist the jury in determining material issues of fact and that would
not violate the Federal Rules of Civil Procedure and/or the Federal Rules of Evidence.
       Defendant PICCS reserves all additional rights it may have with regard to
expert witnesses and testimony under the Federal Rules of Civil Procedure, the Federal
Rules of Evidence, case law, and ruling of this Honorable Court.



                                             Respectfully submitted,


                                             THE MYERS LAW GROUP, LLP

                                             /s/ Angella H. Myers
                                             Angella H. Myers
                                             State Bar No. 24027229
                                             amyers@myerslawllp.com
                                             Sharon S. Gilmore
                                             State Bar No. 24045943
                                             sgilmore@myerslawllp.com
                                             8144 Walnut Hill Lane, Suite 390
                                             Dallas, Texas 75231
                                             Telephone: (972) 781-2400
                                             Facsimile: (972) 781-2401

                                             ATTORNEYS FOR DEFENDANT
                                             PEDIATRIC INPATIENT CRITICAL
                                             CARE SERVICE, P.A.




     DEFENDANT PEDIATRIC INTENSIVE CRITICAL CARE, P.A.’S EXPERT DESIGNATION

                                    Page 3 of 4
                               CERTIFICATE OF SERVICE

        The undersigned certified that on this, the 28th day of December 2018, a true and correct
copy of Defendant PICCS’ Designation of Experts was served upon all counsel of record, as
indicted below, via electronic mail.



 Glen D. Magnum                                     Tiffany L. Cox
 315 E. Euclid                                      Mark A. McNitzky
 San Antonio, Texas 78212-5111                      OGLETREE, DEAKINS, NASH, SMOAK &
 gmangum@sbcglobal.net                              STEWART, P.C.
 Counsel for Plaintiff Dr. Melvin G. Perry, Jr.     2700 Weston Centre
                                                    112 East Pecan Street
                                                    San Antonio, Texas 78205
                                                    tiffany.cox@ogletree.com
                                                    mark.mcnitzky@ogletree.com
                                                    Counsel for Defendant VHS San Antonio
                                                    Partners, LLC, d/b/a North Central Baptist
                                                    Hospital




                                                  /s/ Angella H. Myers
                                                  Angella H. Myers




            DEFENDANT PEDIATRIC INTENSIVE CRITICAL CARE, P.A.’S EXPERT DESIGNATION

                                           Page 4 of 4
